

Exhibit 10(e)1
CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (Agreement) is entered into by and MISSISSIPPI POWER
COMPANY (Company) and EDWARD DAY, VI (Consultant).
WITNESSETH
WHEREAS, the Company desires to retain Consultant to provide certain services to
the Company, and Consultant desires to provide such services to the Company, all
subject to the terms and conditions set forth herein.
NOW THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt, sufficiency and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:
1.    Engagement as an Independent Consultant.
The Company hereby agrees to engage Consultant as an independent contractor, and
Consultant hereby accepts such engagement as an independent contractor, upon the
terms and conditions set forth in this Agreement.
2.    Term.
(a)    The term of Agreement shall commence on May 20, 2013 and shall expire on
May 20, 2016 (Term), unless this Agreement is terminated prior to the expiration
of the Term pursuant to Paragraph 2(b) or (c) below.
(b)    Notwithstanding Paragraph 2(a), the Company may immediately terminate
this Agreement at any time for Cause (as defined below). If the Company
terminates the Agreement pursuant to this Paragraph 2(b), Consultant shall be
entitled to keep the Retainer Fees under Paragraph 5 below which have already
been paid and the Company shall have no further obligations under the Agreement.
Cause or Termination for Cause shall include the following conditions as solely
determined by the Company:
1)    Failure to Discharge Duties. Consultant willfully neglects or refuses to
discharge his duties hereunder or refuses to comply with any lawful or
reasonable instructions given to him by the Company without reasonable excuse;
2)    Breach. Consultant commits any material breach or repeats or continues
(after written warning) any breach of his obligations hereunder;



--------------------------------------------------------------------------------






3)    Gross Misconduct. Consultant is guilty of gross misconduct. For the
purposes of this Agreement, the following acts shall constitute gross misconduct
as solely determined by the Company:
i)    Any act involving fraud or dishonesty or breach of appropriate regulations
of competent authorities in relation to trading or dealing with stocks,
securities, investments and the like;
ii)    The carrying out of any activity or the making of any statement which
would prejudice and/or reduce the good name and standing of the Company,
Southern Company or any of its affiliates (collectively, Southern Entities) or
would bring any one of these into contempt, ridicule or would reasonably shock
or offend any community in which they are located;
iii)    Attendance at a Company worksite in a state of intoxication or otherwise
being found in possession on Company property of any prohibited drug or
substance, possession of which would amount to a criminal offense;
iv)    Assault or other act of violence against any employee of the Company or
other person during the course of his engagement; or
v)    Conviction of any felony or misdemeanor involving moral turpitude.
(c)    If Consultant dies or is hired by the Company or any other Southern
Entity as an employee or temporary employee during the Term of this Agreement,
the Agreement shall terminate and the Company shall have no further obligations
under the Agreement.
3.    Duties.
Unless otherwise detailed in a specific letter or memorandum, Consultant shall
manage, perform and provide professional consulting services and advice as the
Company may request from time to time. Consultant agrees to be reasonably
available to assist the Company and/or other Southern Entity in its or their
response to, or to address, actual or threatened litigation, government
inquiries or investigations or required filings with state, federal or foreign
agencies that may be necessary in connection with the duties and activities
Consultant performed during his employment with the Company or other Southern
Entity or during the term of the Agreement. Collectively, such services are
referred to as Consulting Services. Consultant shall be available to provide
Consulting Services for the Company for no more than four (4) days during each
calendar month during the Term of this Agreement. Consultant must obtain prior
written approval from an authorized officer of the Company before Consultant
contracts with or in any other way employs any agents or subcontractors to
perform work in any way related to this Agreement. Consultant shall cause its
agents, employees and subcontractors to perform such

Page 2 of 7

--------------------------------------------------------------------------------




duties in a professional and competent manner which shall be consistent with the
Company's Code of Ethics. Additionally, during the Term of this Agreement,
Consultant agrees to promote the best interests of the Company and to take no
actions that in any way damage the public image or reputation of the Company or
its affiliates or to knowingly assist, in any way, a competitor of the Company.
4.    Consultant as an Independent Consultant.
In the performance of this Agreement, both Consultant and the Company will be
acting in their own separate capacities and not as agents, employees, partners,
joint venturers or associates of one another. It is expressly understood and
agreed that Consultant is an independent contractor of the Company in all
manners and respects. The parties further agree that:
(a)    Consultant is not authorized to bind the Company to any liability or
obligation or to represent that Consultant has any such authority.
(b)    Consultant shall obtain and maintain (at Consultant's own cost) any
required insurance or other protection required for the performance of the
services under this Agreement.
(c)    Consultant shall be solely and exclusively responsible and liable for all
expenses, costs, liabilities, assessments, taxes, maintenance, insurance,
undertakings and other obligations incurred by Consultant at any time and for
any reason as a result of this Agreement or the performance of services by
Consultant. However, Consultant may be reimbursed for reasonable out-of-pocket
expenses where prior approval has been received from the Company's President and
Chief Executive Officer.
(d)    Consultant shall be solely and exclusively responsible for obtaining and
providing (at Consultant's own cost) whatever computer, training, software or
other equipment Consultant believes is necessary to complete the services
required under this Agreement.
(e)    Consultant shall complete the services required under this Agreement
according to Consultant's own means and methods of work which shall be in the
exclusive charge and control of Consultant and which shall not be subject to the
control or supervision of Company, except as to the results of the work.
(f)    Consultant shall not be subject to the Company's employee personnel
policies and procedures. Other than as a retired employee of the Company,
Consultant also shall not be eligible to receive any employee benefits or
participate in any employee benefit plan sponsored by the Company, including,
but not limited to, any retirement plan, insurance program, disability plan,
medical benefits plan or any other fringe benefit program sponsored and
maintained by the Company for its employees.
(g)    The Company and Consultant acknowledge and agree that Consultant shall
not provide the services to Company on a full-time basis. Except to the extent

Page 3 of 7

--------------------------------------------------------------------------------




restricted under this Agreement, the Consultant may engage in other activities
for and on behalf of other clients during the Term of this Agreement.
5.    Retainer.
As payment for the Consulting Services rendered pursuant to this Agreement, the
Company shall pay, and Consultant shall accept, an annual retainer fee in the
amount of One Hundred Fifty Thousand Dollars and No Cents ($150,000.00)
(Retainer Fee). The payment of the first Retainer Fee shall be made within
thirty (30) days of the effective date of the Agreement and subsequent payments
shall be made on or about May 20, 2014 and May 20, 2015.
6.    Confidentiality.
(a)    For purposes of this Agreement, the following terms shall have the
following respective meanings:
(1)    Confidential Information shall mean all valuable, proprietary and
confidential information belonging to or pertaining to the Company that does not
constitute a Trade Secret of the Company and that is not generally known by or
available to the Company's competitors but is generally known only to the
Company and those of its employees, independent contractors, clients or agents
to whom such information must be confided for internal business purposes.
(2)    Trade Secrets shall mean the “trade secrets” of the Company as defined
under applicable laws
(b)    During the performance of his duties hereunder, Consultant will be
exposed to certain Trade Secrets and Confidential Information. Consultant
acknowledges and agrees that the Trade Secrets and Confidential Information
represent a substantial investment by Company and that any disclosure or use of
any such Trade Secrets or Confidential Information, except as otherwise
authorized in the Agreement, or any other violation of the confidentiality
provisions of this Paragraph 6, would be wrongful and could cause immediate and
irreparable injury to Company.
(c)    Except as required in order to perform his obligations under the
Agreement, Consultant hereby covenants and agrees that Consultant shall regard
and treat Trade Secrets and all Confidential Information as strictly
confidential and wholly-owned by the Company and shall not, for any reason, in
any fashion, either directly or indirectly, use, sell, lend, lease, distribute,
license, give, transfer, assign, show, disclose, disseminate, reproduce, copy,
misappropriate or otherwise communicate any such item or information to any
third party entity for any purpose other than in accordance with the Agreement
or as required by applicable law: (i) with regard to any Confidential
Information, during the Term of the Agreement and for a period of three (3)
years thereafter, and (ii) with regard to any Trade Secret, at any time during
which such information constitutes a trade secret under applicable law.

Page 4 of 7

--------------------------------------------------------------------------------






7.    Ownership of Work Product.
All work product, property, data, documentation, information or materials
conceived, discovered, developed or created by Consultant in performing the
Consulting Services pursuant to the Agreement (collectively, Work Product) shall
be owned exclusively by the Company. To the greatest extent possible, any Work
Product shall be deemed to be a “work made for hire” (as defined in the United
States Copyright Act, 17 U.S.C.A §101 et seq., as amended) and owned exclusively
by the Company. Consultant hereby unconditionally and irrevocably transfers and
assigns to the Company all right, title and interest in or to any Work Product.
8.    Remedies.
The parties represent and agree that any disclosure or use of any Trade Secrets
or Confidential Information by Consultant except as otherwise permitted under
the Agreement or authorized by the Company in writing, or any other violation of
Paragraph 6 or 7, would be wrongful and cause immediate, significant, continuing
and irreparable injury and damage to Company that is not fully compensable by
monetary damages. Should Consultant breach or threaten to breach any provisions
of Paragraphs 6 and 7, the Company shall be entitled to obtain immediate relief
and remedies in a court of competent jurisdiction (including but not limited to
damages, preliminary or permanent injunctive relief and an accounting for all
profits and benefits arising out of Consultant's breach), cumulative of and in
addition to any other rights or remedies to which Company may be entitled by the
Agreement, at law or in equity.
9.    Return of Materials.
Immediately upon termination of the Agreement, or at any point prior to or after
that time upon the specific request of Company, the Consultant shall return to
the Company, all written or descriptive materials of any kind belonging or
relating to the Company or its affiliates, including, without limitation, any
Work Produce, Confidential Information and Trade Secrets, in Consultant's
possession or control.
10.    Laws, Regulations and Public Ordinances.
Consultant shall comply with all federal, state and local statutes, regulations
and public ordinances governing his work hereunder and shall indemnify, defend
and hold the Company harmless from any and all liability, damage, cost, fine,
penalty, fee and expense arising from Consultant's failure to do so.
11.    Notices.
All notices required, necessary or desired to be given pursuant to the Agreement
shall be in writing and shall be effective when delivered or on the third day
following the date upon which such notice is deposited, postage prepaid, in the
United States mail, certified return receipt requested, and addressed to the
party at the address set forth below:

Page 5 of 7

--------------------------------------------------------------------------------






 
If to Consultant:
 
If to the Company:
 
Edward Day, VI
607 Rue Dauphine
Ocean Springs, MS 39564
 
Stacy Kilcoyne
Vice President
Mississippi Power Company
30 Ivan Allen Jr. Blvd
Atlanta, GA 30308

12.    Indemnification.
Consultant shall and does hereby expressly agree to indemnify and hold harmless
the Company, its officers, directors, shareholders, employees, parent and
affiliates against any and all suits, actions, judgments, costs (including,
without limitation, all court costs and attorneys' fees), losses, damages or
claims of whatever nature arising out of or related to any acts or omissions of
Consultant, his agents, employees or subcontractors, including, but not limited
to, any injuries to or deaths of persons or any damage to property or equipment.
Consultant further agrees to defend any and all such actions in any court or in
arbitration.
13.    Waiver of Breach.
The waiver by any party to the Agreement of a breach of any provision, section
or paragraph of the Agreement shall not operate or be construed as a waiver of
any subsequent breach of the same, or of a different provision, section or
paragraph, by any party hereto.
14.    Assignment by Consultant.
Consultant may not assign, transfer or subcontract any of his rights or
obligations under the Agreement to any party without the prior written consent
of the Company. Consultant's obligations under the Agreement shall be binding on
Consultant's successors and permitted assigns. Any assignment, transfer or
subcontracting in violation of this provision shall be null and void.
15.    Governing Law.
The Agreement shall be construed and enforced in accordance with the laws of the
State of Mississippi.
16.    Severability.
The unenforceability or invalidity of any particular provision of the Agreement
shall not affect its other provisions, and to the extent necessary to give such
other provisions effect, they shall be deemed severable. The judicial body
interpreting the Agreement shall be authorized and instructed to rewrite any of
the sections, paragraphs or provisions which are enforceable as written in such
a fashion so that they may be enforced to the greatest extent legally possible.
Consultant acknowledges and agrees that the covenants and agreements contained
in the Agreement shall be construed as covenants and agreements independent of
each other or any

Page 6 of 7

--------------------------------------------------------------------------------




other contract between the parties hereto and that the existence of any claim or
cause of action by Consultant against the Company, whether predicated upon the
Agreement or any other contract, shall not constitute a defense to the
enforcement by the Company of said covenants and agreements.
17.    Interpretation.
Should a provision of the Agreement require judicial interpretation, it is
agreed that the judicial body interpreting or construing the Agreement shall not
apply the assumption that the terms hereof shall be more strictly construed
against one party by reason of the rule of construction that an instrument is to
be construed more strictly against the party which itself or through its or his
agents prepared the agreement, it being agreed that all parties and/or their
agents have participated in the preparation hereof.
18.    Survival.
Notwithstanding any expiration or termination of the Agreement, the provisions
of Paragraphs 6 through 19 hereof shall survive and remain in full force and
effect, as shall any other provision hereof that, by its terms or reasonable
interpretation thereof, sets forth obligations that extend beyond the
termination of the Agreement.
19.    Entire Agreement.
The Agreement and the Separation and Release Agreement embodies the entire
agreement of the parties and supersedes all prior agreements between the parties
hereto relating to the subject matter hereof. The Agreement may not be modified
or amended except by a written instrument signed by both Employee and an
authorized representative of the Company.
IN WITNESS WHEREOF, the parties hereto have executed the Agreement this 20th day
of May, 2013.
COMPANY
 
CONSULTANT
 
 
 
 
 
By:
/s/Stacy Kilcoyne
 
/s/Edward Day, VI
 
 
 
 
 
Its:
Vice President, HR
 
Witnessed By:
/s/ Pam Rayborn






Page 7 of 7